Per Curiam:
We agree with the learned judge of the court below in his construction of the contract involved in this suit. Its terms are plain and obvious. Adamson was to pay the rent on the premises for the time only during which he received rent from Coen’s tenants, — that is, from the day of the completion of the invoice until April 1, 1883; and as the case depended on the interpretation of an unambiguous written contract, all oral testimony was ploperly excluded. Under this view of the case, none of the plaintiff’s exceptions can be sustained.
The judgment is affirmed.